Title: General Orders, 24 March 1778
From: Washington, George
To: 



Head-Quarters V. Forge Tuesday March 24th 1778.
Dorchester—Derby. Dunkirk.


The Honorable the Continental Congress have been pleased to appoint Major General Greene Quarter Master General in the Army of

The-United-States reserving to him his rank of Major General in the same and John Cox and Charles Pettit Esquires Assistants Quarter Master General, all of whom respectively are to be considered and respected accordingly.
At nine ôClock precisely all the Brigades will begin their exercise, each Regiment on it’s own parade and the Inspector General will attend the exercise. In the afternoon the Brigades will begin the exercise at 4 & finish at 5 oClock.
The Commander in Chief strictly injoins it upon the Commissary General of Issues to keep a quantity of hard bread in store for the use of detachments which may be ordered out on any sudden Emergency; Likewise of salt Provisions if possible; Certain quantities of the above he will issue to the Brigade Commissaries to be kept in store for the same purpose.
At a Brigade Court Martial whereof Lieutt Coll Weissenfels was President March 12th Mr Vunck Quarter Master to Coll Livingston’s Regimt tried (by his own consent) for neglect of duty & appropriating to his own use Rum and Soap drawn for the use of the Regiment, found guilty of the charges exhibited against him, being a breach of 1st Article 12th section of the Articles of War and sentenced to make good to the Regiment what Articles he has fraudulently appropriated to forfeit all his pay and be dismiss’d from the service, that his Crime, Name, place of Abode and Punishment be published in the News-Papers in and about the Camp and in those of the particular State from which he came or resided, after which it shall be deemed scandalous for any officer to associate with him.
The Commander in Chief approves the Sentence orders Mr Vunck immediately to leave the Camp and that his forfeited pay be at the disposal of the State to which he belongs.
At the same Court by adjournment March 14th Mr John Lloyd of Coll Henry B. Livingston’s Regiment tried (he consenting thereto) for behaving in an ungentlemanlike manner in advising Peter Vunck Quarter Master of said Regiment to draw rum from the Commissary of Issues on account of the Regiment and in being a sharer in the use of the same rum at the expence of the Regiment, found guilty of ungentlemanlike behaviour in appropriating to his own use a quantity of rum which he knew was drawn for the use of the Regiment being a breach of Article 21st Section 14th of the Articles of War and sentenced to be dismissed the service.
The Commander in Chief approves the sentence and orders him to depart Camp immediately.
